Citation Nr: 0430432	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.  

3.  Entitlement to service connection for chronic 
conjunctivitis.  

4.  Entitlement to service connection for a bilateral knee 
disorder manifested by pain, secondary to service-connected 
bilateral plantar fasciitis.  

5.  Entitlement to service connection for a bilateral hip 
disorder, secondary to service-connected bilateral plantar 
fasciitis

6.  Entitlement to service connection for disease/disability 
of the gynecological system manifested by small follicle 
cysts.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1983 to July 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In May 2003, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with her appeal, the appellant testified before 
the undersigned Veterans Law Judge at a travel board hearing 
in May 2004.  A transcript of the hearing has been associated 
with the claims file.  

The issue of service connection for a disease or injury of 
the gynecological system manifested by small follicle cysts 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic bronchitis is attributable to service

2.  Bilateral carpel tunnel syndrome was not manifest in 
service or within one year of separation and is not 
attributable to service.  

3.  Chronic conjunctivitis is attributable to service.  

4.  Bilateral knee pain or disability is not attributable to 
bilateral plantar fasciitis and heel spurs.  

5.  Bilateral hip pain or disability, to include bilateral 
trochanteric bursitis, is not attributable to bilateral 
plantar fasciitis and heel spurs.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Bilateral carpel tunnel syndrome was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2004).  

3.  Chronic conjunctivitis was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A disease or injury manifested by bilateral knee pain is 
not proximately due to or the result of service-connected 
bilateral plantar fasciitis.  38 C.F.R. § 3.310 (2004).

5.  A disease or injury manifested by bilateral hip pain is 
not proximately due to or the result of service-connected 
bilateral plantar fasciitis.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the April 
2001 rating decision of the reasons and bases for the 
decisions.  She was further notified of this information in 
the August 2002 statements of the case and the July 2003 and 
April 2004 supplemental statements of the case.  The Board 
concludes that the discussions in the April 2001 rating 
decision and in the statements and supplemental statements of 
the case, which were all sent to the appellant, informed her 
of the information and evidence needed to substantiate the 
claims.  By letter dated in February 2004, she was advised of 
the evidence she needed to submit to substantiate her claims, 
VA's duty to notify her about her claims, VA's duty to assist 
in obtaining evidence for her claims, what the evidence must 
show to substantiate her claims, what information or evidence 
was needed from her, what she could do to help with her 
claims, and what VA had done to help with her claims.  By 
letters dated in September 2002 and May 2004, she was advised 
of the procedures by which to submit additional evidence.  In 
the May 2003 Board remand, the appellant was invited to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The April 2004 supplemental statement 
of the case constituted subsequent process.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The appellant 
has not identified any available unobtained evidence that 
might aid her claims.  In April 2004, she stated she had no 
more evidence to submit.  She was afforded a hearing.  The 
actions of the Veterans Law Judge at the hearing complied 
with 38 C.F.R. § 3.103.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
appellant.  

Analysis

Initially, the Board notes that in correspondence received in 
August 2002, the appellant asserted discrimination and/or 
disparate treatment.  The United States Supreme Court has 
held that constitutional questions are not within the Board's 
jurisdiction.  Johnson v. Robison, 415 U.S. 361. 

Chronic Bronchitis

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  In this case, there is a 
conflict in the evidence.  

Service medical records reflect treatment for bronchitis in 
November 1983, bronchial pneumonia in December 1983, and 
possible bronchitis in January 1987.  In a letter dated in 
December 2000, the appellant's private physician stated that 
he treated the appellant for bronchitis from 1987 through 
1997.  The doctor stated that the appellant's post-service 
bronchitis was, "the same as she suffered from while in the 
service and was ongoing due to her service related bronchial 
pneumonia in 1983."  

Weighed against the December 2000 physician's opinion, is 
that of the August 2003 VA examiner.  The VA examiner 
determined that the appellant did not have chronic 
bronchitis.  

The Board finds the opinion of the appellant's private 
physician to be more probative as to the determination of 
service connection for the following reasons.  First, the 
Board notes that the VA examiner is a nurse practitioner 
while the private examiner is a medical doctor.  Next, while 
the VA examiner noted the appellant's reported history of 
bronchial pneumonia during service, the opinion only 
references two in-service findings of bronchitis.  There is 
no reference to the bronchial pneumonia in December 1983.  In 
addition, while the VA examiner noted the appellant's report 
of an episode of bronchitis in 1998, in rendering her 
opinion, the examiner stated she was unable to find 
documentation of episodes of bronchitis in 1989, "as stated 
by the veteran."  It is unclear whether there is an actual 
discrepancy in the dates cited or whether it is simply a 
typographical error.  Regardless, the findings lack clarity.  
Equally important were the pulmonary function test (PFT) 
interpretations of possible early obstructive pulmonary 
impairment tending to establish current disability.  

In summary, the evidence shows the appellant had in-service 
bronchitis and post-service bronchitis.  The most probative 
evidence, that is, that the appellant's bronchitis is related 
to service, outweighs the less probative opinion to the 
effect that the appellant's bronchitis is not chronic.  In 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.  

The evidence is in favor of the claim.  Consequently, the 
benefit sought on appeal is granted.  

Bilateral Carpel Tunnel Syndrome

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Service medical records are 
negative for complaint, findings, or treatment for carpel 
tunnel syndrome.  While the appellant complained of left 
elbow pain during service in April 1985, the diagnosis of 
ligamentous sprain pertained to the left elbow, not the 
wrists.  Similarly, while a June 2001 post-service private 
treatment record reflects a diagnosis of DeQuervain's with 
2nd tunnel inflammation/tendonitis, there is no competent 
evidence linking such to service.  The Board notes that the 
June 2001 notes an onset of pain in the thumb after playing 
softball 21/2 weeks earlier.  

The appellant is competent to report her symptoms; however, 
she is not a medical professional and her statements do not 
constitute competent medical evidence that carpel tunnel 
syndrome is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge).  The 
Board notes that much keyboarding was noted in association 
with the August 2000 VA diagnosis of carpel tunnel syndrome.  

In sum, there is no in-service evidence of carpel tunnel 
syndrome during service or within one year of separation and 
no competent evidence linking a post-service diagnosis of 
carpel tunnel syndrome in August 2000 to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Chronic Conjunctivitis

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  The appellant asserts that 
she has chronic conjunctivitis related to service.  Service 
medical records reflect treatment for conjunctivitis and/or 
probable dacryocystitis in November 1985.  At separation in 
June 1987, the eyes were normal.  The August 2003 VA examiner 
specifically stated that while there was treatment for 
episodes of conjunctivitis during service, it was not shown 
to be chronic.  In regard to dacrocystitis, the Board notes 
there were no papillae or follicles on her tarsus.  

Weighed against the VA opinion is that of her private 
physician, dated in November 2000.  The doctor stated that it 
was, "more than likely the same recurrent allergic 
conjunctivitis."  

There is a clear conflict in the record.  The August 2003 VA 
examiner noted and accepted that the appellant had been 
treated with various eye drops, antibiotics, steroids, and 
patanol, none of made an improvement.  The examiner then 
concluded that her symptoms were normal for her.  Against 
this background, is the June 2004 medical report reflecting 
that the eye had mildly injected erythema with an assessment 
of conjunctivitis for which medication was provided.  The 
Board finds that an impression of conjunctivitis, supported 
by medical findings, is more probative than an opinion that 
such manifestations are normal for this appellant.  

The evidence is in favor of the claim.  Consequently, the 
benefit sought on appeal is granted.  

Bilateral Knee Disorder

Initially, the Board notes that the appellant has not claimed 
that a knee disorder was incurred in or aggravated by service 
but has limited her appeal to secondary service connection.  
She has asserted that knee pain is caused by her service-
connected bilateral plantar fasciitis.  Except as provided in 
38 C.F.R. § 3.300(c), disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2004).  Thus, in 
this case, in order to warrant service connection for any 
knee disorder, the evidence must show that the appellant's 
service-connected bilateral plantar fasciitis caused or 
contributed to a knee disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In this case, the appellant is service-connected for 
bilateral plantar fasciitis.  On VA examination in January 
2001, the appellant reported an onset of knee pain in 1996.  
On examination, to include x-ray examination, the knees were 
normal.  In regard to complaints of pain, there was no 
underlying disease or injury shown.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted.  See Sanchez-Benitez v. 
West, 259 F.3d 1356 (Fed. Cir. 2001).  

The appellant is not a medical professional and her opinion 
is not competent in regard to matters requiring medical 
expertise.  Espiritu, supra.  On VA examination in February 
2001, complaints of pain were noted.  Examination of the 
knees was negative.  The report of examination notes no 
tenderness to palpation, no swelling, no effusion, no 
ligamentous instability, negative patellar grind, and full 
range of motion of the knees, bilaterally.  The examiner 
specifically stated that there was no correlation between any 
knee disorder and bilateral plantar fasciitis, and that such 
was in no way contributory to any knee disorder.  

To the extent that the appellant asserted in September 2002 
that bilateral plantar fasciitis has caused leg shortening 
and a back disorder, the Board notes that there is no 
evidence of any service incurred leg shortening.  The Board 
further notes that by letter, dated in September 2003, the 
AOJ requested that the appellant provide information in that 
regard and none was forthcoming.  Regardless, the lower 
extremities were noted to be normal at separation.  Thus, the 
provisions of 38 C.F.R. § 4.58 are not applicable.  

There is no basis upon which to conclude that any knee 
disorder is proximately due to bilateral plantar fasciitis.  
38 C.F.R. § 3.310.  The Board recognized that if plantar 
fasciitis did cause knee pain, there would then be disability 
(knee pain) due to disease or injury (plantar fasciitis).  
There is, however, no competent evidence that any degree of 
knee disability is due to service-connected disease or 
injury.  Accordingly, 38 C.F.R. § 3.301 and Allen, supra, do 
not assist the appellant.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

Bilateral Hip Disorder

Initially, the Board notes that the appellant has not claimed 
that a hip disorder was incurred in or aggravated by service 
but has limited her appeal to secondary service connection.  
She has asserted that hip pain is caused by her service-
connected bilateral plantar fasciitis.  Except as provided in 
38 C.F.R. § 3.300(c), disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2004).  Thus, in 
this case, in order to warrant service connection for any hip 
disorder, the evidence must show that the appellant's 
service-connected bilateral plantar fasciitis caused a hip 
disorder.  

In this case, the appellant is service-connected for 
bilateral plantar fasciitis.  On VA examination in January 
2001, the appellant reported an onset of hip pain in 1992.  
On examination, to include x-ray examination, the hips were 
normal.  The Board notes that the September 2002 VA examiner 
suggested hip pain was attributable to bilateral trochanteric 
bursitis.  Regardless, there is no competent evidence that 
such is related to the appellant's service-connected 
bilateral plantar fasciitis.  The Board notes the appellant 
is not a medical professional and her opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu, supra.  The January 2001 VA examiner specifically 
stated that hip pain was not correlated to the service-
connected bilateral plantar fasciitis and heel spurs and that 
such did not in any way contribute to any hip disorder.  
Thus, there is no competent evidence of a causal effect or 
evidence of aggravation due to a service-connected disease or 
injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for chronic bronchitis is granted.  

Service connection for bilateral carpel tunnel syndrome is 
denied.  

Service connection for chronic conjunctivitis is granted.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral hip disorder is denied.  




REMAND

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that small follicle cysts on each ovary are related 
to service.  Service medical records, dated in June 1984, 
show a diagnosis of rule out ovarian cyst or pelvic 
inflammatory disease.  At separation in June 1987, pelvic 
examination was normal.  On VA examination in November 2000, 
follicle cysts were noted on each ovary.  While there is no 
competent evidence linking any disorder manifested by small 
follicle cysts to service, there were in-service 
manifestations and a cyst was suspected during service.  
Therefore, a medical opinion is warranted.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should send the claims file 
to a medical doctor to obtain an opinion.  
Based upon a review of the file, 
including the June 1984 and September 
1984 service medical records, and the 
November 2000 VA examination report, the 
doctor should respond to the following:  
What is the likelihood that the follicle 
cysts were manifest during service?  A 
complete rationale should accompany any 
opinion provided.  

2.  The appellant is advised that if she 
has, or is able to obtain, evidence 
relevant to the claim, she must submit 
that evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



